THE THIRTEENTH COURT OF APPEALS

                                   13-22-00194-CR


                                Adam Derrick Hemphill
                                         v.
                                 The State of Texas


                                  On Appeal from the
                Criminal District Court No. 1 of Tarrant County, Texas
                          Trial Court Cause No. 1719052R


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

November 10, 2022